
	
		II
		112th CONGRESS
		2d Session
		S. 2139
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2012
			Mrs. McCaskill (for
			 herself and Mr. Webb) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To enhance security, increase accountability, and improve
		  the contracting of the Federal Government for overseas contingency operations,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Contingency
			 Contracting Reform Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Organization and Management of Federal Government for
				Contracting for Overseas Contingency Operations
				Subtitle A—Government-Wide Matters
				Sec. 101. Responsibilities of the President regarding financing
				of overseas contingency operations.
				Sec. 102. Responsibilities of the Director of the Office of
				Management and Budget regarding overseas contingency operations.
				Sec. 103. Responsibilities of inspectors general for overseas
				contingency operations.
				Sec. 104. Oversight of contracts and contracting activities for
				overseas contingency operations in responsibilities of Chief Acquisition
				Officers of Federal agencies.
				Subtitle B—Multi-Agency Matters
				Sec. 111. Inclusion of contracts for support of overseas
				contingency operations in management structure of Department of Defense,
				Department of State, and United States Agency for International Development for
				procurement of contract services.
				Sec. 112. Requirements and limitations for suspension and
				debarment officials of the Department of Defense, Department of State, and
				United States Agency for International Development.
				Sec. 113. Additional bases for suspension of contractors from
				contracting with the Federal Government.
				Subtitle C—Department of Defense Matters
				Sec. 121. Responsibility within Department of Defense for
				contract support for overseas contingency operations.
				Sec. 122. Inclusion of contract support in certain Department
				of Defense planning requirements.
				Sec. 123. Inclusion of matters relating to contingency
				operations in joint professional military education.
				Subtitle D—Department of State and Related Agencies
				Matters
				Sec. 131. Reorganization of acquisition functions of Department
				of State and United States Agency for International Development.
				Sec. 132. Inclusion of contract support in certain Department
				of State planning activities.
				Sec. 133. Professional education for Department of State
				personnel on acquisition for Department of State support and participation in
				Department of Defense overseas contingency operations.
				TITLE II—Transparency, Sustainability, and Accountability in
				Contracts for Overseas Contingency Operations
				Subtitle A—Limitations in Contracting
				Sec. 201. Limitations applicable to certain contracts in
				connection with overseas contingency operations.
				Sec. 202. Performance of certain security functions in overseas
				areas of overseas contingency operations.
				Sec. 203. Justification and approval for sole-source contracts
				of unusual and compelling urgency exception to contract award through
				competitive procedures.
				Subtitle B—Enhancements of Contracting Process
				Sec. 211. Uniform contract writing system requirements for
				Federal agencies.
				Sec. 212. Database on prices of items and services under
				Federal contracts.
				Subtitle C—Contractor Accountability
				Sec. 221. Contractor consent to jurisdiction for certain civil
				actions under certain contracts for work overseas.
				Sec. 222. Combating trafficking in persons.
				Sec. 223. Information on corporate contractor performance and
				integrity through the Federal Awardee Performance and Integrity Information
				System.
				Sec. 224. Contractor performance evaluations and the Past
				Performance Information Retrieval System.
				Subtitle D—Other Matters
				Sec. 231. Sustainability requirements for certain capital
				projects funded by the Department of Defense for overseas contingency
				operations.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on Appropriations of the
			 Senate; and
				(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Oversight
			 and Government Reform, and the Committee on Appropriations of the House of
			 Representatives.
				(2)Federal
			 Acquisition Regulatory CouncilThe term Federal Acquisition
			 Regulatory Council means the Federal Acquisition Regulatory Council
			 under section 1302(a) of title 41, United States Code.
			(3)Overseas
			 contingency operationThe
			 term overseas contingency operation means a military operation
			 outside the United States and its territories and possessions that is—
				(A)a contingency operation, as that term is
			 defined in subparagraph (A) of section 101(a)(13) of title 10, United States
			 Code; or
				(B)a contingency operation, as that term is
			 defined in subparagraph (B) of section 101(a)(13) of title 10, United States
			 Code, but only if such operation involves actual or potential hostilities
			 against an enemy of the United States or against an opposing military
			 force.
				IOrganization and
			 Management of Federal Government for Contracting for Overseas Contingency
			 Operations
			AGovernment-Wide
			 Matters
				101.Responsibilities
			 of the President regarding financing of overseas contingency
			 operationsThe President shall
			 ensure that any request to Congress for funds for or relating to an overseas
			 contingency operation includes the following:
					(1)A specific
			 statement of the requested funds, broken out by—
						(A)amounts requested
			 for each appropriations account covered by the request; and
						(B)amounts intended
			 to be allocated to each program, project, and activity to be funded through the
			 request.
						(2)A specific
			 proposal for means of financing the amount requested, including an increase in
			 specified revenues, a decrease in specified programs, projects, or activities,
			 borrowing by the Federal Government, or other appropriate means.
					102.Responsibilities
			 of the Director of the Office of Management and Budget regarding overseas
			 contingency operations
					(a)Responsibilities
			 regarding costs and financing
						(1)In
			 generalThe Director of the Office of Management and Budget shall
			 be the principal official of the Federal Government with responsibility for
			 advising the President on financial matters in connection with overseas
			 contingency operations, including the costs and proposed means of financing of
			 all programs, projects, and activities of the Federal Government in connection
			 with such operations.
						(2)Particular
			 responsibilitiesThe responsibility of the Director under this
			 subsection shall include the responsibilities as follows:
							(A)To advise and
			 report to the President on estimates of costs in connection with overseas
			 contingency operations, including direct and indirect costs, current and future
			 costs, and anticipated contracting costs.
							(B)To identify and
			 report to the President on means of financing the costs of the Federal
			 Government in connection with overseas contingency operations, including an
			 increase in specified revenues, a decrease in specified programs, projects, or
			 activities, borrowing by the Federal Government, or other appropriate
			 means.
							(3)ConsultationThe
			 Director shall carry out the responsibility of the Director under this
			 subsection in consultation with the Secretary of the Treasury, the Secretary of
			 Defense, the Secretary of State, and other appropriate officials of the Federal
			 Government.
						(b)Annual reports
			 to CongressNot later than 45 days after the end of each fiscal
			 year in which Federal funds are obligated for or in connection with an overseas
			 contingency operation, the Director of the Office of Management and Budget
			 shall submit to Congress a report on the obligation and expenditure of Federal
			 funds for or in relation to the operation during such fiscal year and in the
			 aggregate since the commencement or designation of the operation as a
			 contingency operation.
					103.Responsibilities
			 of inspectors general for overseas contingency operations
					(a)In
			 generalThe Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended—
						(1)by redesignating
			 section 8L as section 8M; and
						(2)by inserting
			 after section 8K the following new section 8L:
							
								8L.Special
				provisions concerning overseas contingency operations
									(a)In
				generalUpon the commencement or designation of a military
				operation as an overseas contingency operation that exceeds 30 days, the Chair
				of the Council of Inspectors General on Integrity and Efficiency (CIGIE) shall,
				in consultation with the members of the Council, have the additional
				responsibilities specified in subsection (c) with respect to the Inspectors
				General specified in subsection (b).
									(b)Inspectors
				GeneralThe Inspectors General specified in this subsection are
				the Inspectors General as follows:
										(1)The Inspector
				General of the Department of Defense.
										(2)The Inspector
				General of the Department of State.
										(3)The Inspector
				General of the United States Agency for International Development.
										(c)Specific
				responsibilitiesThe responsibilities specified in this
				subsection are the following:
										(1)In consultation
				with the Inspectors General specified in subsection (b), to designate a lead
				Inspector General in accordance with subsection (d) to discharge the
				authorities of lead Inspector General for the contingency operation concerned
				as set forth in that subsection.
										(2)To resolve
				conflicts of jurisdiction among the Inspectors General specified in subsection
				(b) on investigations, inspections, and audits with respect to such contingency
				operation in accordance with subsection (d)(3)(B).
										(3)To assist in
				identifying for the Lead Inspector General for Overseas Contingency Operations,
				Inspectors General and inspector general office personnel available to assist
				the lead Inspector General and the other Inspectors General specified in
				subsection (b) on matters relating to such contingency operation.
										(d)Lead Inspector
				General for overseas contingency operation(1)A lead Inspector
				General for an overseas contingency operation shall be designated by the Chair
				of the Council of Inspectors General on Integrity and Efficiency under
				subsection (c)(1) not later than 15 days after the commencement or designation
				of the military operation concerned as an overseas contingency operation that
				exceeds 30 days.
										(2)The lead Inspector General for a
				contingency operation shall be designated from among the Inspectors General
				specified in subsection (b).
										(3)The lead Inspector General for a
				contingency operation shall have the following responsibilities:
											(A)To appoint, from among the offices of
				the other Inspectors General specified in subsection (b), an Inspector General
				to act as associate Inspector General for the contingency operation who shall
				act in a coordinating role to assist the lead Inspector General in the
				discharge of responsibilities under this subsection.
											(B)(i)If none of the
				Inspectors General specified in subsection (b) has principal jurisdiction over
				a matter with respect to the contingency operation, to exercise responsibility
				for discharging oversight responsibilities in accordance with this Act with
				respect to such matter.
												(ii)If more than one of the Inspectors
				General specified in subsection (b) has jurisdiction over a matter with respect
				to the contingency operation, to determine principal jurisdiction for
				discharging oversight responsibilities in accordance with this Act with respect
				to such matter.
												(C)To employ, or authorize the employment
				by the other Inspectors General specified in subsection (b), on a temporary
				basis using the authorities in section 3161 of title 5, United States Code,
				such auditors, investigators, and other personnel as the lead Inspector General
				considers appropriate to assist the lead Inspector General and such other
				Inspectors General on matters relating to the contingency operation.
											(D)To submit to Congress on a bi-annual
				basis, and to make available on an Internet website available to the public, a
				report on the activities of the lead Inspector General and the Inspectors
				General specified in subsection (b) with respect to the contingency operation,
				including—
												(i)the status and results of
				investigations, inspections, and audits and of referrals to the Department of
				Justice; and
												(ii)overall plans for the review of
				the contingency operation by inspectors general, including plans for
				investigations, inspections, and audits.
												(E)To submit to Congress on a quarterly
				basis, and to make available on an Internet website available to the public, a
				report on the contingency operation setting forth the information specified in
				paragraph (4).
											(F)To carry out such other
				responsibilities relating to the coordination and efficient and effective
				discharge by the Inspectors General specified in subsection (b) of duties
				relating to the contingency operation as the lead Inspector General shall
				specify.
											(4)The information specified in this
				paragraph with respect to a contingency operation is as follows:
											(A)Obligations and expenditures of
				appropriated funds.
											(B)A project-by-project and
				program-by-program accounting of the costs incurred to date for the contingency
				operation, together with the estimate of the Department of Defense, the
				Department of State, and the United States Agency for International
				Development, as applicable, of the costs to complete each project and each
				program.
											(C)Revenues attributable to or consisting
				of funds provided by foreign nations or international organizations to programs
				and projects for the contingency operation that are funded by any department or
				agency of the United States Government, and any obligations or expenditures of
				such revenues.
											(D)Revenues attributable to or consisting
				of foreign assets seized or frozen that contribute to programs and projects for
				the contingency operation that are funded by any department or agency of the
				United States Government, and any obligations or expenditures of such
				revenues.
											(E)Operating expenses of agencies or
				entities receiving amounts appropriated or otherwise made available for the
				contingency operation.
											(F)In the case of any contract, grant,
				agreement, or other funding mechanism with respect to the contingency
				operation—
												(i)the amount of the contract, grant,
				agreement, or other funding mechanism;
												(ii)a brief discussion of the scope of
				the contract, grant, agreement, or other funding mechanism;
												(iii)a discussion of how the
				department or agency of the United States Government involved in the contract,
				grant, agreement, or other funding mechanism identified, and solicited offers
				from, potential individuals or entities to perform the contract, grant,
				agreement, or other funding mechanism, together with a list of the potential
				individuals or entities that were issued solicitations for the offers;
				and
												(iv)the justification and approval
				documents on which was based the determination to use procedures other than
				procedures that provide for full and open competition.
												(5)(A)The lead Inspector
				General for a contingency operation may employ, or authorize the employment by
				the other Inspectors General specified in subsection (b) of, annuitants covered
				by section 9902(g) of title 5, United States Code, for purposes of assisting
				the lead Inspector General in discharging responsibilities under this
				subsection with respect to the contingency operation.
											(B)The employment of annuitants under
				this paragraph shall be subject to the provisions of section 9902(g) of title
				5, United States Code, as if the lead Inspector General concerned was the
				Department of Defense.
											(C)The period of employment of an
				annuitant under this paragraph may not exceed three years, except that the
				period may be extended for up to an additional two years in accordance with the
				regulations prescribed pursuant to section 3161(b)(2) of title 5, United States
				Code.
											(6)The lead Inspector General for a
				contingency operation shall discharge the responsibilities for the contingency
				operation under this subsection in a manner consistent with the authorities and
				requirements of this Act generally and the authorities and requirements
				applicable to the Inspectors General specified in subsection (b) under this
				Act.
										(e)Sunset for
				particular contingency operationsThe requirements and
				authorities of this section with respect to a contingency operation shall cease
				at the end of the first fiscal year after the commencement or designation of
				the contingency operation in which the total amount appropriated for the
				contingency operation is less than $20,000,000.
									(f)Construction of
				authorityNothing in this Act shall be construed to limit the
				ability of the Inspectors General specified in subsection (b) to enter into
				agreements to conduct joint audits, inspections, or investigations in the
				exercise of their oversight responsibilities in accordance with this Act with
				respect to overseas contingency operations.
									(g)Overseas
				contingency operation definedIn this section, the term
				overseas contingency operation means a military operation outside
				the United States and its territories and possessions that is—
										(1)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of title 10, United States
				Code; or
										(2)a contingency operation, as that term is
				defined in subparagraph (B) of section 101(a)(13) of title 10, United States
				Code, but only if such operation involves actual or potential hostilities
				against an enemy of the United States or against an opposing military
				force.
										.
						(b)Conforming
			 amendment relating to temporary employment authoritySection 3161
			 of title 5, United States Code, is amended by adding at the end the following
			 new subsection:
						
							(j)Lead Inspectors
				General for overseas contingency operations as temporary
				organizationIn addition to the meaning given that term in
				subsection (a), the term temporary organization for purposes of
				this subchapter shall also include the lead Inspector General for an overseas
				contingency operation under section 8L of the Inspector General Act of 1978 and
				the Inspectors General and inspector general office personnel assisting the
				lead Inspector General in the discharge of responsibilities under subsection
				(d) of that section with respect to the contingency
				operation.
							.
					104.Oversight of
			 contracts and contracting activities for overseas contingency operations in
			 responsibilities of Chief Acquisition Officers of Federal agencies
					(a)In
			 generalSubsection (b)(3) of
			 section 1702 of title 41, United States Code, is amended—
						(1)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and
						(2)by inserting
			 after subparagraph (E) the following new subparagraph (F):
							
								(F)advising the executive agency on the
				applicability of relevant policy on the contracts of the agency for overseas
				contingency operations and ensuring the compliance of the contracts and
				contracting activities of the agency with such
				policy;
								.
						(b)DefinitionSuch
			 section is further amended by adding at the following new subsection:
						
							(d)Overseas
				contingency operations definedIn this section, the term
				overseas contingency operations means military operations outside
				the United States and its territories and possessions that are—
								(1)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of title 10; or
								(2)a contingency operation, as that term is
				defined in subparagraph (B) of such section, but only if such operation
				involves actual or potential hostilities against an enemy of the United States
				or against an opposing military
				force.
								.
					BMulti-Agency
			 Matters
				111.Inclusion of
			 contracts for support of overseas contingency operations in management
			 structure of Department of Defense, Department of State, and United States
			 Agency for International Development for procurement of contract
			 services
					(a)Department of
			 DefenseSection 2330(c) of title 10, United States Code, is
			 amended—
						(1)in paragraph (2),
			 by striking other than services and all that follows and
			 inserting including services in support of overseas contingency
			 operations. The term does not include services relating to research and
			 development or military construction.; and
						(2)by adding at the
			 end the following new paragraph:
							
								(3)The term
				overseas contingency operations means military operations outside
				the United States and its Commonwealths and possessions that are—
									(A)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of this title; or
									(B)a contingency operation, as that term is
				defined in subparagraph (B) of such section, but only if such operation
				involves actual or potential hostilities against an enemy of the United States
				or against an opposing military
				force.
									.
						(b)Department of
			 State
						(1)In
			 generalThe Secretary of State shall establish and implement a
			 management structure for the procurement of contract services for the
			 Department of State.
						(2)ElementsThe
			 management structure required by this subsection shall include such elements of
			 the management structure for the procurement of contract services for the
			 Department of Defense under section 2330 of title 10, United States Code (as
			 amended by subsection (a)), as the Secretary of State considers appropriate for
			 the procurement of contract services.
						(3)Discharge of
			 principal responsibilitiesAny responsibility in the management
			 structure for the procurement of contract services for the Department of State
			 under this subsection that is derived from a responsibility discharged by the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics under
			 section 2330 of title 10, United States Code (as so amended), shall be
			 discharged in the management structure under this subsection by the Director of
			 Acquisition and Logistics of the Department of State under section 63 of the
			 State Department Basic Authorities Act of 1956 (as added by section 131(a) of
			 this Act).
						(c)USAID
						(1)In
			 generalThe Administrator of the United States Agency for
			 International Development shall establish and implement a management structure
			 for the procurement of contract services for the United States Agency for
			 International Development.
						(2)ElementsThe
			 management structure required by this subsection shall include such elements of
			 the management structure for the procurement of contract services for the
			 Department of Defense under section 2330 of title 10, United States Code (as
			 amended by subsection (a)), as the Administrator considers appropriate for the
			 procurement of contract services.
						(3)Discharge of
			 principal responsibilitiesAny responsibility in the management
			 structure for the procurement of contract services for the United States Agency
			 for International Development under this subsection that is derived from a
			 responsibility discharged by the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics under section 2330 of title 10, United States Code
			 (as so amended), shall be discharged in the management structure under this
			 subsection by the Director of Acquisition and Assistance of the United States
			 Agency for International Development under section 131(b) of this Act.
						(d)Contract
			 services definedIn this section the term contract
			 services includes all services acquired from private sector entities by
			 or for an agency, including services in support of activities of the agency in
			 connection with overseas contingency operations.
					(e)Reports to
			 Congress
						(1)Reports
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense, the Secretary of State, and the
			 Administrator of the United States Agency for International Development shall
			 each submit to the appropriate committees of Congress a report on the
			 implementation by the department or agency concerned of this section and the
			 amendments made by this section, as applicable.
						(2)Elements for
			 Department of State and USAIDThe report of the Secretary of
			 State and the Administrator of the United States Agency for International
			 Development under this subsection shall each set forth the following:
							(A)A comprehensive
			 description of the management structure established and implemented by the
			 department or agency, as the case may be, under this section.
							(B)An identification
			 of any elements of the management structure of the Department of Defense under
			 section 2330 of title 10, United States Code (as amended by subsection (a)),
			 that are not included in the management structure of the department or agency,
			 as the case may be, and a justification for the omission of such
			 elements.
							(C)An identification
			 of any elements of the management structure of the department or agency, as the
			 case may be, that are not included in the management structure of the
			 Department of Defense, and a justification for the inclusion of such
			 elements.
							112.Requirements
			 and limitations for suspension and debarment officials of the Department of
			 Defense, Department of State, and United States Agency for International
			 Development
					(a)In
			 generalEach administering official shall take appropriate
			 actions to ensure that the requirements and limitations set forth in subsection
			 (b) apply to each suspension and debarment official under the jurisdiction of
			 such administering official and are complied with.
					(b)Covered
			 requirements and limitationsThe requirements and limitations set
			 forth in this subsection with respect to a suspension and debarment official
			 are as follows:
						(1)There shall be
			 not less than one suspension and debarment official for each department or
			 agency concerned.
						(2)A suspension and
			 debarment official may not be located or co-located within the acquisition
			 office of the department or agency concerned.
						(3)The sole duties
			 of a suspension and debarment official shall be as follows:
							(A)The direction,
			 management, and oversight of suspension and debarment activities.
							(B)Membership on the
			 Interagency Committee on Debarment and Suspension, including submittal of
			 periodic reports on the suspension and debarment activities of such official to
			 the Committee for purposes fulfilling the requirements of the Committee for
			 reports to Congress on suspension and debarment activities of the Federal
			 Government required by section 873 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4557; 31
			 U.S.C. 6101 note).
							(4)Each official
			 shall have a staff and resources adequate for the discharge of the suspension
			 and debarment activities of such official.
						(5)The sole duties
			 of the staff of each official under paragraph (4) shall be suspension and
			 debarment activities.
						(6)Each official
			 shall adopt and comply with guidance on policies and procedures for suspension
			 and debarment activities. The guidance adopted under this paragraph shall be
			 subject to the approval of the administering official concerned. The guidance
			 shall, to the extent practicable, be uniform across the department or agency
			 concerned.
						(7)Each official
			 shall adopt and implement policies on training and uniform practices for
			 referrals of suspension and debarment matters. The policies adopted under this
			 paragraph shall be subject to the approval of the administering official
			 concerned.
						(8)The reports of
			 each official to the Interagency Committee on Debarment and Suspension on the
			 suspension and debarment activities of such official shall include, in addition
			 to any information required by section 873 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009, a description of the basis for
			 any final decision declining to pursue suspension or debarment and information
			 on any administrative agreements in lieu of suspension or debarment entered
			 into by such office during the period covered by such reports.
						(c)Construction of
			 location limitationNothing in subsection (b)(2) shall be
			 construed as authorizing a reduction in the number of suspension and debarment
			 officials at the Department of Defense, the military departments, the
			 Department of State, or the United States Agency for International Development
			 from the number at the applicable agency as of the date of the enactment of
			 this Act.
					(d)DefinitionsIn
			 this section:
						(1)The term
			 administering official means the following:
							(A)The Secretary of
			 Defense, with respect to the Department of Defense.
							(B)The Secretary of
			 the Army, with respect to the Department of the Army.
							(C)The Secretary of
			 the Navy, with respect to the Department of the Navy.
							(D)The Secretary of
			 the Air Force, with respect to the Department of the Air Force.
							(E)The Secretary of
			 State, with respect to the Department of State.
							(F)The Administrator
			 of the United States Agency for International Development, with respect to the
			 United States Agency for International Development.
							(2)The term
			 Interagency Committee on Debarment and Suspension means the
			 committee constituted under sections 4 and 5 of Executive Order No.
			 12549.
						(e)Duties of
			 Interagency Committee on Debarment and SuspensionSection 873 of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by inserting , including with respect to contracts in connection with
			 overseas contingency operations before the semicolon; and
							(B)in paragraph
			 (7)—
								(i)in
			 subparagraph (B), by striking ; and and inserting a
			 semicolon;
								(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
								(iii)by adding at
			 the end the following new subparagraph:
									
										(D)all information
				on suspensions, debarments, and administrative agreements included in the
				report that do not appear in the Federal Awardee Performance and Integrity
				Information System required by section 2313 of title 41, United States
				Code.
										;
				and
								(2)by striking
			 subsection (b) and inserting the following new subsections:
							
								(b)Date of
				submittal of annual reportsThe annual report required by
				subsection (a)(7) shall be submitted not later than 180 days after the date of
				the enactment of the Comprehensive Contingency Contracting Reform Act of 2012,
				and annually thereafter.
								(c)DefinitionsIn
				this section:
									(1)The term overseas contingency
				operations means military operations outside the United States and its
				territories and possessions that are—
										(A)a contingency operation, as that term is
				defined in subparagraph (A) of section 101(a)(13) of title 10, United States
				Code; or
										(B)a contingency operation, as that term is
				defined in subparagraph (B) of section 101(a)(13) of title 10, United States
				Code, but only if such operation involves actual or potential hostilities
				against an enemy of the United States or against an opposing military
				force.
										(2)The term
				Interagency Committee on Debarment and Suspension means the
				committee constituted under sections 4 and 5 of Executive Order No.
				12549.
									.
						113.Additional
			 bases for suspension of contractors from contracting with the Federal
			 GovernmentNot later than 90
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall amend the Federal Acquisition Regulation to provide
			 for the automatic suspension of a contractor from contracting with the Federal
			 Government in the event of the following:
					(1)A charge by
			 indictment or information of the contractor on a Federal offense relating to
			 the performance of a contract with the Department of Defense, the Department of
			 State, or the United States Agency for International Development in connection
			 with an overseas contingency operation.
					(2)A final
			 determination by the head of a contracting agency of the Department of Defense,
			 the Department of State, or the United States Agency for International
			 Development that the contractor has failed to pay or refund amounts due or owed
			 to the Federal Government in connection with an overseas contingency
			 operation.
					(3)A charge by the
			 Federal Government in a civil or criminal proceeding alleging fraudulent
			 actions on the part of the contractor, whether by an employee, affiliate, or
			 subsidiary of the contractor or any business owned or controlled by the
			 contractor, on any contract with the Federal Government whether or not in
			 connection with an overseas contingency operation.
					CDepartment of
			 Defense Matters
				121.Responsibility
			 within Department of Defense for contract support for overseas contingency
			 operations
					(a)Responsibility
						(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall prescribe in regulations the chain
			 of authority and responsibility within the Department of Defense for policy,
			 planning, and execution of contract support for overseas contingency
			 operations.
						(2)ElementsThe
			 regulations under paragraph (1) shall, at a minimum—
							(A)specify the
			 officials, offices, and components of the Department within the chain of
			 authority and responsibility described in paragraph (1);
							(B)identify for each
			 official, office, and component specified under subparagraph (A)—
								(i)requirements for
			 policy, planning, and execution of contract support for overseas contingency
			 operations, including, at a minimum, requirements in connection with—
									(I)coordination of
			 functions, authorities, and responsibilities related to operational contract
			 support for overseas contingency operations;
									(II)assessments of
			 total force data in support of Department force planning scenarios, including
			 the appropriateness of and necessity for the use of contractors for identified
			 functions;
									(III)determinations
			 of capability requirements for non-acquisition community operational contract
			 support, and identification of resources required for planning, training, and
			 execution to meet such requirements;
									(IV)determinations
			 of policy regarding the use of contractors by function, and identification of
			 the training exercises that will be required for contract support (including an
			 assessment whether or not such exercises will include contractors); and
									(V)establishment of
			 an inventory, and identification of areas of high-risk and trade-offs, for use
			 of contract support in overseas contingency operations and for areas in which
			 members of the Armed Forces will be used in such operations instead of contract
			 support; and
									(ii)roles,
			 authorities, responsibilities, and lines of supervision for the achievement of
			 the requirements identified under clause (i), including the position within the
			 chain of authority and responsibility described in paragraph (1) with
			 responsibility for reporting directly to the Secretary regarding policy,
			 planning, and execution of contract support for overseas contingency
			 operations; and
								(C)ensure that the
			 chain of authority and responsibility described in paragraph (1) is
			 appropriately aligned with, and appropriately integrated into, the structure of
			 the Department for the conduct of overseas contingency operations, including
			 the military departments, the Joint Staff, and the commanders of the unified
			 combatant commands.
							(b)Secretary of
			 Defense reportNot later than one year after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report on the regulations prescribed under subsection (a). The
			 report shall set forth the following:
						(1)The
			 regulations.
						(2)A comprehensive
			 description of the requirements identified under clause (i) of subsection
			 (a)(2)(B), and a comprehensive description of the manner in which the roles,
			 authorities, responsibilities, and lines of supervision under clause (ii) of
			 that subsection will further the achievement of such requirements.
						(3)A comprehensive
			 description of the manner in which the regulations will meet the requirements
			 in subsection (a)(2)(C).
						(c)Comptroller
			 General reportNot later than 18 months after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress a report on the regulations
			 prescribed under subsection (a). The report shall set forth an assessment by
			 the Comptroller General of the extent to which the regulations will further the
			 achievement by the Department of Defense of efficient and effective policy,
			 planning, and execution of contract support for overseas contingency
			 operations.
					(d)Annual reports
			 on contract support for overseas contingency operations
						(1)In
			 generalUpon the commencement or designation of a military
			 operation as an overseas contingency operation that exceeds 30 days, and
			 annually thereafter until the termination of the operation, the commander of
			 the combatant command having principal responsibility for the operation shall,
			 in consultation with the Secretary of Defense, submit to the appropriate
			 committees of Congress a report on contract support for the operation.
						(2)ElementsEach
			 report under paragraph (1) regarding an operation shall set forth the
			 following:
							(A)A description and
			 assessment of the policy, planning, management, and oversight of the Department
			 with respect to contract support for the operation.
							(B)With respect to
			 contracts entered into in connection with the operation:
								(i)The
			 total number of contracts entered into as of the date of such report.
								(ii)The total number
			 of such contracts that are active as of such date.
								(iii)The total value
			 of contracts entered into as of such date.
								(iv)The total value
			 of such contracts that are active as of such date.
								(v)An
			 identification of the extent to which the contracts entered into as of such
			 date were entered into using competitive procedures.
								(vi)The total number
			 of contractor personnel working under contracts entered into as of the end of
			 each calendar quarter during the one-year period ending on such date.
								(vii)The total
			 number of contractor personnel performing security functions under contracts
			 entered into as of the end of each calendar quarter during the one-year period
			 ending on such date.
								(viii)The total
			 number of contractor personnel killed or wounded under any contracts entered
			 into.
								(C)The sources of
			 information and data used to prepare the portion of such report required by
			 subparagraph (B).
							(D)A description of
			 any known limitations of the information or data reported under subparagraph
			 (B), including known limitations in methodology or data sources.
							(E)Any plans for
			 strengthening collection, coordination, and sharing of information on contracts
			 entered into in connection with the operation.
							(3)EstimatesIn
			 determining the total number of contractor personnel working under contracts
			 for purposes of paragraph (2)(B)(vi), the commander of the combatant command
			 concerned may use estimates for any category of contractor personnel for which
			 the commander determines it is not feasible to provide an actual count. Each
			 report under paragraph (1) shall fully disclose the extent to which such an
			 estimate is used in lieu of an actual count.
						(4)Prohibition on
			 preparation by contractor personnelA report under this
			 subsection may not be prepared by contractor personnel.
						122.Inclusion of
			 contract support in certain Department of Defense planning
			 requirements
					(a)Readiness
			 reporting systemSection 117(c) of title 10, United States Code,
			 is amended by adding at the end the following new paragraph:
						
							(8)Measure, on a
				quarterly basis, the capability of operational contract support to support
				current and anticipated wartime missions of the armed
				forces.
							.
					(b)Contingency
			 planning and preparedness functions of CJCSSection 153(a)(3) of
			 such title is amended by adding at the end the following new
			 subparagraph:
						
							(E)In coordination with the Under
				Secretary of Defense for Acquisition, Technology, and Logistics, the
				Secretaries of the military departments, the heads of the Defense Agencies, and
				the commanders of the combatant commands, determining the operational contract
				support requirements of the armed forces and recommending the resources
				required to improve and enhance operational contract support for the armed
				forces and planning for such operational contract
				support.
							.
					123.Inclusion of
			 matters relating to contingency operations in joint professional military
			 education
					(a)In
			 generalSection 2151(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(6)Contingency
				operations.
							.
					(b)Curriculum for
			 three-Phase approachSection 2154 of such title is amended by
			 adding at the end the following new subsection:
						
							(c)Curriculum
				relating to contingency operations(1)The curriculum for each
				phase of joint professional military education implemented under this section
				shall include content appropriate for such phase on the following:
									(A)Requirements definition.
									(B)Contingency program management.
									(C)Contingency contracting.
									(D)The strategic impact of contracting
				costs on military missions.
									(2)In this subsection, the terms
				requirements definition, contingency program
				management, and contingency contracting have the meaning
				given those terms in section 2333(f) of this
				title.
								.
					DDepartment of
			 State and Related Agencies Matters
				131.Reorganization
			 of acquisition functions of Department of State and United States Agency for
			 International Development
					(a)Office of
			 Acquisition and Logistics within Department of State
						(1)EstablishmentTitle
			 I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et
			 seq.) is amended by adding at the end the following new section:
							
								63.Office of
				Acquisition and Logistics
									(a)EstablishmentThere
				is established within the Department of State the Office of Acquisition and
				Logistics.
									(b)Director of
				Acquisition and Logistics
										(1)In
				generalThe head of the Office of Acquisition and Logistics shall
				be the Director of Acquisition and Logistics, who shall be appointed or
				designated by the Secretary in the manner provided in section 1702(a) of title
				41, United States Code.
										(2)SupervisionThe
				Director of the Office of Acquisition and Logistics shall report directly to
				the Secretary regarding the functions and activities of the Office of
				Acquisition and Logistics. The Director shall also be subject to the
				supervision of the Deputy Secretary of State for Management and Resources
				regarding such functions and activities. The Office shall be under the
				jurisdiction of the Under Secretary of State for Management for administrative
				purposes and to facilitate collaboration with other offices and bureaus of the
				Department of State.
										(3)Chief
				Acquisition OfficerThe Director of the Office of Acquisition and
				Logistics shall be the Chief Acquisition Officer of the Department of State for
				purposes of section 1702 of title 41, United States Code.
										(c)Functions of
				OfficeThe functions of the Office of Acquisition and Logistics
				shall include principal responsibility within the Department of State for the
				acquisition, procurement, and logistics management activities of the
				Department, including, but not limited to, the following:
										(1)The development
				and implementation of Department policies regarding acquisition, procurement,
				and logistics management.
										(2)The provision of
				advice to offices, bureaus, and other elements of the Department on the
				acquisition, procurement, and logistics management policies of the
				Department.
										(3)The direction,
				management, and oversight of acquisition and procurement by the offices,
				bureaus, and other elements of the Department, including the regional
				procurement offices of the Department.
										(4)The direction,
				management, and oversight of the performance of contracting activities for
				Department operations.
										(5)Such other
				matters relating to the acquisition, procurement, and logistics management
				activities of the Department as the Secretary considers appropriate.
										(d)ResourcesThe
				Office of Acquisition and Logistics shall have such personnel and other
				resources as the Secretary considers appropriate to discharge its
				functions.
									.
						(2)Transfer of
			 certain functions, personnel, and resourcesThere is hereby
			 transferred to the Office of Acquisition and Logistics of the Department of
			 State established by section 63 of the State Department Basic Authorities Act
			 of 1956 (as added by paragraph (1)) the following:
							(A)The functions,
			 personnel, and resources of the Office of the Procurement Executive of the
			 Bureau of Administration of the Department of State as of the date of the
			 enactment of this Act.
							(B)The functions,
			 personnel, and resources of the Office of the Logistics Management of the
			 Bureau of Administration of the Department of State as of the date of the
			 enactment of this Act.
							(3)AdministrationThe
			 Under Secretary of State for Management shall administer the functions,
			 personnel, and resources transferred under paragraph (2) as part of the Office
			 of Acquisition and Logistics of the Department of State (as so
			 established).
						(b)Office of
			 Acquisition and Assistance within USAID
						(1)EstablishmentThere
			 is established within the United States Agency for International Development
			 the Office of Acquisition and Assistance.
						(2)Director
							(A)In
			 generalThe head of the Office of Acquisition and Assistance
			 shall be the Director of Acquisition and Assistance, who shall be appointed or
			 designated by the Administrator of the United States Agency for International
			 Development in the manner provided for appointments or designations of chief
			 acquisition officers under section 1702(a) of title 41, United States
			 Code.
							(B)SupervisionThe
			 Director of Acquisition and Assistance shall report directly to the
			 Administrator of the United States Agency for International Development
			 regarding the functions and activities of the Office of Acquisition and
			 Assistance.
							(C)Chief
			 Acquisition OfficerThe Director of Acquisition and Assistance
			 shall be the Chief Acquisition Officer of the United States Agency for
			 International Development, and shall discharge for the Agency the functions
			 specified of a chief acquisition officer in section 1702(b) of title 41, United
			 States Code.
							(3)Function of
			 OfficeThe Office of Acquisition and Assistance shall be the
			 element of the United States Agency for International Development principally
			 responsible for the direction, management, and oversight of the acquisition and
			 procurement activities of the Agency for International Development.
						(4)ResourcesThe
			 Office of Acquisition and Assistance shall have the personnel and resources as
			 follows:
							(A)The personnel and
			 resources of the Office of Acquisition and Assistance of the Bureau for
			 Management of the United States Agency for International Development as of the
			 date of the enactment of this Act, which personnel and resources the
			 Administrator shall transfer to the Office of Acquisition and Assistance
			 established by this subsection.
							(B)Such other
			 personnel and resources as the Administrator considers appropriate for the
			 discharge of the functions of the Office of Acquisition and Assistance.
							(c)Annual reports
			 on contract support for overseas contingency operations
						(1)In
			 generalUpon the commencement or designation of a military
			 operation as an overseas contingency operation that exceeds 30 days, and
			 annually thereafter until the termination of the operation, the Secretary of
			 State and the Administrator of the United States Agency for International
			 Development shall each submit to the appropriate committees of Congress a
			 report on contract support, if any, of such agency for the operation.
						(2)DischargeThe
			 Secretary of State shall submit the reports required by paragraph (1) through
			 the Director of Acquisition and Logistics of the Department of State under
			 section 63 of the State Department Basic Authorities Act of 1956 (as added by
			 subsection (a)). The Administrator of the United States Agency for
			 International Development shall submit the reports required by paragraph (1)
			 through the Director of Acquisition and Assistance of the United States Agency
			 for International Development under subsection (b).
						(3)ElementsEach
			 report of an agency under paragraph (1) regarding an operation shall set forth
			 the following:
							(A)A description and
			 assessment of the policy, planning, management, and oversight of the agency
			 with respect to contract support for the operation.
							(B)With respect to
			 contracts entered into in connection with the operation:
								(i)The
			 total number of contracts entered into as of the date of such report.
								(ii)The total number
			 of such contracts that are active as of such date.
								(iii)The total value
			 of contracts entered into as of such date.
								(iv)The total value
			 of such contracts that are active as of such date.
								(v)An
			 identification of the extent to which the contracts entered into as of such
			 date were entered into using competitive procedures.
								(vi)The total number
			 of contractor personnel working under contracts entered into as of the end of
			 each calendar quarter during the one-year period ending on such date.
								(vii)The total
			 number of contractor personnel performing security functions under contracts
			 entered into as of the end of each calendar quarter during the one-year period
			 ending on such date.
								(viii)The total
			 number of contractor personnel killed or wounded under any contracts entered
			 into.
								(C)The sources of
			 information and data used to prepare the portion of such report required by
			 subparagraph (B).
							(D)A description of
			 any known limitations of the information or data reported under subparagraph
			 (B), including known limitations in methodology or data sources.
							(E)Any plans for
			 strengthening collection, coordination, and sharing of information on contracts
			 entered into in connection with the operation.
							(4)EstimatesIn
			 determining the total number of contractor personnel working under contracts
			 for purposes of paragraph (3)(B)(vi), the Secretary or the Administrator may
			 use estimates for any category of contractor personnel for which the commander
			 determines it is not feasible to provide an actual count. Each report under
			 paragraph (2) shall fully disclose the extent to which such an estimate is used
			 in lieu of an actual count.
						(5)Prohibition on
			 preparation by contractor personnelA report under this
			 subsection may not be prepared by contractor personnel.
						132.Inclusion of
			 contract support in certain Department of State planning activities
					(a)QDDRTitle
			 I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et
			 seq.), as amended by section 131(a) of this Act, is further amended by adding
			 at the end the following new section:
						
							64.Quadrennial
				diplomacy and development review
								(a)Review
				requiredThe Secretary shall,
				every four years during a year following a year evenly divisible by four,
				conduct a comprehensive examination (to be known as the quadrennial
				diplomacy and development review) of the diplomatic and overseas
				development strategy of the United States with a view toward determining and
				expressing the diplomatic and overseas development strategy of the United
				States for the next 20 years.
								(b)ElementsEach quadrennial diplomacy and development
				review shall include the following:
									(1)The matters included in the quadrennial
				diplomacy and development review conducted by the Department of State in 2010,
				as modified from time to time by the Secretary.
									(2)With respect to
				contract support of the diplomatic and overseas development strategy of the
				United States, the following:
										(A)The assumptions
				used in the review on the roles and responsibilities that would be discharged
				by contractors.
										(B)The contract
				support required to support the programs and activities of the
				Department.
										(C)The appropriate
				ratio of Department personnel to contractor personnel in the discharge of the
				programs and activities of the Department.
										(3)Such other
				matters as the Secretary considers appropriate.
									(c)Prohibition on
				performance by contractor personnelA quadrennial diplomacy and
				development review under this section may not be performed by contractor
				personnel.
								.
					(b)Contractor
			 readiness reporting
						(1)Reporting
			 system requiredAs part of the planning of the Department of
			 State for the discharge of the programs and activities of the Department, the
			 Secretary of State shall establish a reporting system on the readiness of the
			 contractors of the Department to support the Department in the discharge of its
			 programs and activities.
						(2)ElementsThe
			 reporting system required by this subsection shall do the following:
							(A)Measure, on a
			 quarterly basis, the capability of contract support of the Department to
			 support current and anticipated programs and activities of the
			 Department.
							(B)Measure, on such
			 frequency as the Secretary shall specify, such other matters with respect to
			 contract support of the Department as the Secretary considers appropriate for
			 the reporting system.
							133.Professional
			 education for Department of State personnel on acquisition for Department of
			 State support and participation in Department of Defense overseas contingency
			 operations
					(a)Professional
			 education requiredThe Secretary of State shall develop and
			 administer for Department of State personnel specified in subsection (b) a
			 course of professional education on acquisition by the Department of State for
			 Department of State support for, and participation in, overseas contingency
			 operations of the Department of Defense.
					(b)Covered
			 Department of State personnelThe Department of State personnel
			 specified in this subsection are as follows:
						(1)The Director of
			 Acquisition and Logistics of the Department of State under section 63 of the
			 State Department Basic Authorities Act of 1956 (as added by section 131(a) of
			 this Act).
						(2)Personnel of the
			 Department designated by the Director of Acquisition and Logistics, including
			 contracting officers and other contracting personnel.
						(3)Such other
			 personnel of the Department as the Secretary of State shall designate for
			 purposes of this section.
						(c)Elements
						(1)Curriculum
			 contentThe course of professional education under this section
			 shall include appropriate content on the following:
							(A)Contingency
			 contracting.
							(B)Contingency
			 program management.
							(C)The strategic
			 impact of contracting costs on the mission and activities of the Department of
			 State.
							(D)Such other
			 matters relating to acquisition by the Department of State for Department of
			 State support for, or participation in, overseas contingency operations of the
			 Department of Defense as the Secretary of State considers appropriate.
							(2)Phased
			 approachThe course of professional education may be broken into
			 two or more phases of professional education with curriculum or modules of
			 education suitable for the Department of State personnel specified in
			 subsection (b) at different phases of professional advancement within the
			 Department.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 contingency contracting means all stages of the process of
			 acquiring property or services by the Department of State for Department of
			 State support for, and participation in, overseas contingency operations of the
			 Department of Defense.
						(2)The term
			 contingency program management means the process of planning,
			 organizing, staffing, controlling, and leading specific acquisition programs
			 and activities of the Department of State for Department of State support for,
			 and participation in, overseas contingency operations of the Department of
			 Defense.
						IITransparency,
			 Sustainability, and Accountability in Contracts for Overseas Contingency
			 Operations
			ALimitations in
			 Contracting
				201.Limitations
			 applicable to certain contracts in connection with overseas contingency
			 operations
					(a)Limitation on
			 contract periods
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to provide that, commencing 180 days after the date of
			 the commencement or designation of a military operation as an overseas
			 contingency operation, the contract period of contracts entered into by a
			 covered agency in connection with such contingency operation shall be limited
			 to the contract periods specified in paragraph (2), except as provided in
			 paragraph (3).
						(2)Contract
			 periodsThe contract periods specified in this paragraph are as
			 follows:
							(A)Three years in
			 the case of competitively bid contracts.
							(B)One year in the
			 case of non-competitively bid contracts and competitively bid contracts for
			 which only one offer was received by the covered agency.
							(3)WaiverThe
			 amendment of the Federal Acquisition Regulation required by this subsection
			 shall provide that the head of a covered agency may waive the applicability of
			 the limitations in paragraph (2) to a contract if—
							(A)the contracting
			 officer certifies in writing as part of a justification and approval (J&A)
			 that the agency has concluded, on the basis of market research conducted for
			 purposes of the justification and approval, that—
								(i)the
			 period of performance for the contract in excess of the limitations in
			 paragraph (2) will be in the best interest of the United States; and
								(ii)the offeror has
			 submitted information in a bid or proposal sufficient to show that
			 representations by the offeror about the offeror’s ability to timely,
			 sufficiently, and cost-effectively perform the contract, if awarded, are
			 reasonable;
								(B)the contracting
			 officer conducts the cost analysis required by section 15.404–1 of the Federal
			 Acquisition Regulation; and
							(C)the head of the
			 agency determines in writing based on the information obtained pursuant to
			 subparagraphs (A) and (B) that the waiver is in the best interests of the
			 United States.
							(b)Limitation on
			 subcontracting tiers for service contracts
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to provide that, commencing 180 days after the date of
			 the commencement or designation of a military operation as an overseas
			 contingency operation, any contract for services entered into by a covered
			 agency in connection with such contingency operation may only have a single
			 tier of subcontractors, except as provided in paragraph (2).
						(2)WaiverThe
			 amendment of the Federal Acquisition Regulation required by this subsection
			 shall provide that the head of a covered agency may waive the applicability of
			 the limitation in paragraph (1) to a contract if—
							(A)the contracting
			 officer includes in the contract a provision for liquidated damages (in an
			 amount specified by the contracting officer in the contract) in favor of the
			 United States in the event a subcontractor under the contract at any tier is
			 determined by the contracting officer to have acted in the performance of the
			 contract in a manner that is illegal or unethical or harms the strategic
			 political or military goals of the United States;
							(B)the contracting
			 officer certifies in writing a justification and approval that the agency has
			 concluded, on the basis of market research conducted for purposes of the
			 justification and approval, that, if the contract is performed in component
			 parts, no combination of contractors within the market exist that could perform
			 the contract either by prime contractor alone or through the use of
			 subcontractors only at a single tier; and
							(C)the head of the
			 agency determines in writing based on the information obtained pursuant to
			 subparagraphs (A) and (B) that the waiver is in the best interests of the
			 United States.
							(c)Covered agency
			 definedIn this section, the term covered agency
			 means the following:
						(1)The Department of
			 Defense.
						(2)The Department of
			 State.
						(3)The United States
			 Agency for International Development.
						202.Performance of
			 certain security functions in overseas areas of overseas contingency
			 operations
					(a)Annual review
			 of performance of functions
						(1)In
			 generalNot later than one year after the commencement or
			 designation of a military operation as an overseas contingency operation, and
			 annually thereafter until the termination of the operation, the Secretary of
			 Defense and the Secretary of State shall each conduct a review of the
			 performance of covered security functions for the Department of Defense and the
			 Department of State, as the case may be, in the overseas areas of the
			 operation. Each review shall incorporate the results of the most recent risk
			 analysis conducted with respect to the operation concerned under subsection
			 (b).
						(2)Submittal to
			 CongressEach review conducted under this subsection shall be
			 submitted to the appropriate committees of Congress not later than 30 days
			 after the completion of such review.
						(b)Risk analyses
			 of performance of functions by contractor personnel
						(1)In
			 generalNot later than six months after the commencement or
			 designation of a military operation as an overseas contingency operation, and
			 annually thereafter until the termination of the operation, the commander of
			 the combatant command having principal responsibility for the conduct of the
			 operation shall determine, in consultation with the Secretary of Defense or the
			 Secretary of State (as applicable), whether the performance by contractor
			 personnel of any covered security functions for the Department of Defense or
			 the Department of State in overseas areas of the operation after the date of
			 such determination is appropriate and necessary.
						(2)Determination
			 through risk analysisEach determination under this subsection
			 shall be made using a risk analysis meeting the requirements of Department of
			 Defense Instruction 1100.22, or a successor instruction.
						(3)Information on
			 identified functionsIf the performance of any covered security
			 function by contractor personnel is determined under this subsection to be
			 appropriate and necessary, the review incorporating the risk analysis submitted
			 under subsection (a)(2) shall set forth the security functions or functions
			 concerned and the reasons for the determination.
						(4)Prohibition on
			 performance of risk analyses by contractor personnelA risk
			 analysis under this subsection may not be performed by contractor
			 personnel.
						(c)Incorporation
			 into policies and planning on OCOsThe results of the reviews
			 required by subsection (a) shall be incorporated into the policies and planning
			 of the Department of Defense and the Department of State for the conduct of
			 overseas contingency operations.
					(d)Temporary
			 employment authority
						(1)In
			 generalIf the performance by contractor personnel of any covered
			 security functions for the Department of Defense or the Department of State in
			 overseas areas of an overseas contingency operation is terminated, either as a
			 whole or in part, as a result of a determination under subsection (b), the
			 Secretary of Defense or the Secretary of State (as applicable) may, using the
			 authority in section 3161 of title 5, United States Code (as amended by
			 subsection (e)), appoint to positions of employment in the Department of
			 Defense or the Department of State, as the case may be, such personnel
			 described in paragraph (2) as are necessary for the performance of such
			 functions for the Department of Defense or the Department of State, as the case
			 may be, in the overseas areas of the operation.
						(2)Covered
			 personnelThe personnel described in this paragraph are the
			 following:
							(A)In the case of
			 the Department of State, diplomatic security personnel.
							(B)Law enforcement
			 personnel of the United States Government.
							(e)Conforming
			 amendmentSection 3161 of title 5, United States Code (as amended
			 by section 103(b) of this Act), is further amended by adding at the end the
			 following new subsection:
						
							(k)Security
				functions for overseas contingency operations(1)In addition to the
				meaning given that term in subsection (a), the term temporary
				organization for purposes of this subchapter means the Department of
				Defense and the Department of State for purposes of the performance of security
				functions in overseas areas of an overseas contingency operation pursuant to
				section 202(d) of the Comprehensive Contingency Contracting Reform Act of
				2012.
								(2)A department specified in paragraph
				(1) may be treated as a temporary organization under that paragraph for
				purposes of an overseas contingency operation only during the duration of the
				operation.
								.
					(f)DefinitionsIn
			 this section:
						(1)The term
			 contractor personnel means any person performing work under
			 contract for the Department of Defense or the Department of State, including
			 individuals and subcontractors at any tier, in an overseas area of an overseas
			 contingency operation.
						(2)The term
			 covered security functions means the following:
							(A)Mobile security
			 functions.
							(B)Personal security
			 functions.
							(C)Static security
			 functions.
							(3)The term
			 mobile security functions includes the protection of
			 convoys.
						(4)The term
			 personal security functions includes the provision of security
			 escorts and personal security details.
						(5)The term
			 static security functions includes the protection of fixed or
			 static sites such as housing areas, reconstruction work sites, and Government
			 buildings and facilities.
						203.Justification
			 and approval for sole-source contracts of unusual and compelling urgency
			 exception to contract award through competitive procedures
					(a)Department of
			 Defense and related agenciesSection 2304(c)(2) of title 10,
			 United States Code, is amended by inserting before the semicolon at the end the
			 following: , except that in any case in which the agency solicits a bid
			 or proposal from only one source, the head of an agency may only use the
			 authority in this paragraph if the contracting officer certifies in writing a
			 justification and approval (J&A) of the reasons necessary for using this
			 authority to solicit a bid or proposal from only one source, and such
			 certifications are compiled and submitted annually in a report to the Committee
			 on Armed Services, the Committee on Foreign Relations, the Committee on
			 Homeland Security and Governmental Affairs, and the Committee on Appropriations
			 of the Senate and the Committee on Armed Services, the Committee on Foreign
			 Affairs, the Committee on Oversight and Government Reform, and the Committee on
			 Appropriations of the House of Representatives.
					(b)Other executive
			 agenciesSection 3304(a)(2) of title 41, United States Code, is
			 amended by inserting before the semicolon at the end the following: ,
			 except that in any case in which the agency solicits a bid or proposal from
			 only one source, the head of an agency may only use the authority in this
			 paragraph if the contracting officer certifies in writing, a justification and
			 approval (J&A) of the reasons necessary for using this authority to solicit
			 a bid or proposal from only one source, and such certifications are compiled
			 and submitted annually in a report to the Committee on Armed Services, the
			 Committee on Foreign Relations, the Committee on Homeland Security and
			 Governmental Affairs, and the Committee on Appropriations of the Senate and the
			 Committee on Armed Services, the Committee on Foreign Affairs, the Committee on
			 Oversight and Government Reform, and the Committee on Appropriations of the
			 House of Representatives.
					BEnhancements of
			 Contracting Process
				211.Uniform
			 contract writing system requirements for Federal agencies
					(a)Executive
			 agencies other than Department of DefenseThe Administrator of
			 General Services shall establish and maintain a single contract writing system
			 to apply uniformly to all executive agencies, other than the Department of
			 Defense and the military departments.
					(b)Department of
			 DefenseThe Secretary of Defense shall establish and maintain a
			 single contract writing system to apply uniformly to the Department of Defense
			 and all agencies and components of the Department, including the military
			 departments.
					(c)Use
						(1)Use
			 requiredSubject to paragraph (2), upon the establishment of the
			 contract writing system applicable to the executive agency concerned under
			 subsection (a), the executive agency shall use such contract writing system for
			 all contracts entered into by the executive agency.
						(2)ExceptionAn
			 executive agency may use a contract writing system other than the contract
			 writing system otherwise applicable to the executive agency under subsection
			 (a) if the Director of the Office of Management and Budget determines, using a
			 business case analysis conducted for that purpose, that the use of such
			 alternative contract writing system by the executive agency will result in cost
			 savings to the Federal Government.
						(d)Executive
			 agency definedIn this section, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code.
					212.Database on
			 prices of items and services under Federal contracts
					(a)Database
			 required
						(1)In
			 generalChapter 33 of title 41, United States Code, is amended by
			 adding at the end the following new section:
							
								3312.Database on
				prices of items and services under Federal contracts
									(a)Database
				requiredThe Administrator shall establish and maintain a
				database of information on the prices charged the Federal Government for items
				and services under contracts with the Federal Government. The information in
				the database shall be designed to assist Federal acquisition officials in the
				following:
										(1)Monitoring
				developments in the prices of items and services charged the Federal Government
				under contracts with the Federal Government.
										(2)Conducting
				pricing or cost analyses for items and services under offers for contracts with
				the Federal Government, or otherwise conducting determinations of the
				reasonableness of prices for items and services under such offers.
										(b)UseThe
				database under subsection (a) shall be available to executive agencies in the
				evaluation of offers for contracts with the Federal Government for items and
				services.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 33 of
			 such title is amended by adding at the end the following new item:
							
								
									3312. Database on prices of items and services under Federal
				contracts.
								
								.
						(b)Use of elements
			 of Department of Defense pilot projectIn establishing the
			 database required by section 3312 of title 41, United States Code (as added by
			 subsection (a)), the Administrator of Federal Procurement Policy shall use and
			 incorporate appropriate elements of the pilot project on pricing of the
			 Department of Defense being carried out by the Director of Defense
			 Pricing.
					CContractor
			 Accountability
				221. Contractor
			 consent to jurisdiction for certain civil actions under certain contracts for
			 work overseas
					(a)Consent to
			 jurisdictionThe Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation to require that any covered contract
			 provides that—
						(1)the contractor
			 consents to personal jurisdiction over the contractor with respect to any
			 covered civil action, including a covered civil action against one or more
			 employees of the contractor for which the contractor may be liable under
			 theories of vicarious liability;
						(2)the contractor
			 consents to personal jurisdiction in the United States District Court for the
			 District of Columbia for a covered civil action in which—
							(A)the events giving
			 rise to the cause of action occurred outside the United States; and
							(B)personal
			 jurisdiction cannot be established in another Federal court;
							(3)consent to
			 personal jurisdiction under paragraph (2) shall not operate to deprive or
			 terminate personal jurisdiction of the contractor in any court that otherwise
			 has personal jurisdiction under another provision of law or to limit any cause
			 of action or remedy under any other provision of law;
						(4)if the covered
			 contract was awarded to a contractor that does not maintain an office in the
			 United States, the contractor shall designate an agent located in the United
			 States for service of process in any covered civil action;
						(5)except as
			 provided in paragraph (6), any covered civil action shall be analyzed in
			 accordance with the laws of the United States; and
						(6)the substantive
			 law of the State (including the District of Columbia) in which the covered
			 civil action is brought shall be the law applicable to a covered civil action
			 if—
							(A)the substantive
			 law otherwise applicable to the covered civil action would be the law of the
			 location where the events giving rise to the cause action occurred; and
							(B)the location is
			 designated as a hazardous duty zone by the Secretary of Defense.
							(b)ApplicabilityThe
			 amendment to the Federal Acquisition Regulation made under subsection (a) shall
			 apply with respect to any covered contract that is entered into on or after the
			 effective date of the amendment under subsection (a).
					(c)DefinitionsIn
			 this section:
						(1)The term
			 contractor, with respect to a covered contract, includes the
			 contractor under the contract, any subcontractor under the contract, any
			 subordinate contractor under the contract, any subsidiary, parent company, or
			 successor entity of the contractor formed to act as a successor in interest of
			 the contractor, and any employee thereof performing work under or in connection
			 with the contract.
						(2)The term
			 covered civil action means the following:
							(A)A civil action
			 alleging a rape or sexual assault of or serious bodily injury to a member of
			 the Armed Forces of the United States, a civilian employee of the United
			 States, or an employee of a company performing work arising out of the
			 performance of a covered contract for the United States who is a citizen or
			 national of the United States.
							(B)A civil action
			 alleging the wrongful death of a member of the Armed Forces of the United
			 States, a civilian employee of the United States, or an employee of a company
			 performing work arising out of the performance of a covered contract for the
			 United States who is a citizen or national of the United States brought by a
			 family member of the deceased.
							(3)The term
			 covered contract—
							(A)means a
			 contract—
								(i)for
			 work to be performed outside the United States that is awarded or entered into
			 by the United States (including any executive department, agency, or
			 independent establishment thereof); and
								(ii)with a value of
			 not less than $5,000,000; and
								(B)includes any
			 subcontract or subordinate contract under a contract described in subparagraph
			 (A).
							(4)The term
			 rape means conduct that would violate section 920(a) of title 10,
			 United States Code (article 120(a) of the Uniform Code of Military Justice), if
			 the conduct was committed by a person subject to chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice).
						(5)The term
			 serious bodily injury has the meaning given that term in section
			 1365 of title 18, United States Code.
						(6)The term
			 sexual assault means conduct that would violate section 920 (c),
			 (h), or (m) of title 10, United States Code (article 120 (c), (h), or (m) of
			 the Uniform Code of Military Justice), if the conduct was committed by a person
			 subject to chapter 47 of title 10, United States Code (the Uniform Code of
			 Military Justice).
						(7)The term
			 United States, in a geographic sense—
							(A)means the several
			 States and the District of Columbia; and
							(B)does not include
			 any military installation or facility located outside the area described in
			 subparagraph (A).
							222.Combating
			 trafficking in persons
					(a)Fraud in
			 foreign labor contractingSection 1351 of title 18, United States
			 Code, is amended—
						(1)by inserting
			 (a) Work inside the
			 United States.— before Whoever
			 knowingly; and
						(2)by adding at the
			 end the following:
							
								(b)Work outside
				the United StatesWhoever knowingly and with intent to defraud
				recruits, solicits, or hires a person outside the United States, or causes
				another person to recruit, solicit, or hire a person outside the United States,
				or attempts to do so, for purposes of work performed on a United States
				Government contract performed outside the United States or on a United States
				Government military installation or mission or other property or premises owned
				or controlled by the United States Government by means of materially false or
				fraudulent pretenses, representations, or promises regarding that employment
				shall be fined under this title, imprisoned for not more than 5 years, or
				both.
								.
						(b)Termination
			 provisions for certain contracts
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to provide that any covered contract entered into by a
			 covered agency shall—
							(A)include
			 provisions authorizing termination of the contract if the prime contractor, any
			 subcontractor at any tier under the prime contractor, or any labor recruiter or
			 broker employed by the prime or subcontractor at any tier engages in severe
			 forms of trafficking in persons, the procurement of commercial sex acts, or the
			 use of forced labor in the performance of the contract, including—
								(i)destroying,
			 concealing, removing, or confiscating an employee's immigration documents
			 without the employee's consent;
								(ii)failing to
			 repatriate an employee upon the end of employment, unless the employee is a
			 victim of human trafficking seeking victim services or legal redress in the
			 country of employment or a witness in a human trafficking enforcement
			 action;
								(iii)misrepresenting
			 the location or occupation of employment to prospective employees;
								(iv)charging
			 recruited employees exorbitant placement fees, including, but not limited to,
			 fees that violate the laws of the country from which an employee is recruited,
			 or fees equal to or greater than the employee's monthly salary; and
								(v)any
			 other activities that support or promote trafficking in persons, the
			 procurement of commercial sex acts, or the use of forced labor in the
			 performance of the contract; and
								(B)require, prior to
			 contract award and annually thereafter during the term of the contract, a
			 certification by the contractor to the covered agency that—
								(i)neither the
			 contractor nor any subcontractor, labor recruiter, broker, or employee under
			 the contract is engaged in any activities covered by subparagraph (A);
			 and
								(ii)the contractor
			 has in place procedures—
									(I)to prevent
			 activities described in subparagraph (A); and
									(II)to monitor,
			 detect and terminate any subcontractor, labor recruiter, broker, or employee
			 subsequently found to be engaged in any activities described in subparagraph
			 (A) during the course of the contract.
									(2)DefinitionsIn
			 this subsection:
							(A)Covered
			 agencyThe term covered agency means the
			 following:
								(i)The
			 Department of Defense.
								(ii)The Department
			 of State.
								(iii)The United
			 States Agency for International Development.
								(B)Covered
			 contractThe term covered contract—
								(i)means a contract
			 with a value of not less than $1,000,000 for work to be performed outside the
			 United States that is awarded or entered into by a covered agency; and
								(ii)includes any
			 subcontract or subordinate contract under a contract described in clause
			 (i).
								223.Information on
			 corporate contractor performance and integrity through the Federal Awardee
			 Performance and Integrity Information System
					(a)Inclusion of
			 corporations among covered personsSubsection (b) of section 872 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4555) is amended by inserting (including a
			 corporation) after Any person both places it
			 appears.
					(b)Information on
			 corporationsSubsection (d) of such section is amended by adding
			 at the end the following new paragraph:
						
							(3)Information on
				corporationsThe information on a corporation in the database
				shall, to the extent practicable, include information on any parent,
				subsidiary, or successor entities to the corporation in manner designed to give
				the acquisition officials using the database a comprehensive understanding of
				the performance and integrity of the corporation in carrying out Federal
				contracts and
				grants.
							.
					224.Contractor
			 performance evaluations and the Past Performance Information Retrieval
			 SystemNot later than 90 days
			 after the date of the enactment of this Act, the Federal Acquisition Regulatory
			 Council shall amend the Federal Acquisition Regulation as follows:
					(1)The requirements
			 under section 42.1503(b) of the Federal Acquisition Regulation to submit agency
			 evaluations of contractor performance to a contractor, to permit a contractor
			 response to evaluations, and to retain such response in performance evaluations
			 shall be terminated.
					(2)Contractor
			 performance evaluations shall be entered into the Past Performance Information
			 Retrieval System (PPIRS) under section 42.1503 of the Federal Acquisition
			 Regulation using the Contractor Performance Assessment Reporting System.
					DOther
			 Matters
				231.Sustainability
			 requirements for certain capital projects funded by the Department of Defense
			 for overseas contingency operations
					(a)Certification
			 on sustainability required before commencement of projects
						(1)In
			 generalCommencing 60 days after the date of the enactment of
			 this Act, a capital project described in subsection (b) may not be commenced
			 unless the Secretary of Defense, in consultation with the United States
			 commander of military operations in the country in which the project will be
			 carried out, certifies to the appropriate committees of Congress that the
			 country has the capability (in both financial and human resources) to
			 effectively maintain and utilize the project.
						(2)ConsiderationsIn
			 making a certification under paragraph (1) with respect to a capital project,
			 the Secretary shall take into account the status of the maintenance and
			 utilization of capital projects, if any, in the country in which the project is
			 to be carried out that were previously financed or assisted by the United
			 States.
						(b)Covered capital
			 projectsA capital project described in this subsection is any
			 capital project overseas for an overseas contingency operation that is for the
			 benefit of the host country, is funded by the Department of Defense using
			 covered funds, and has an estimated value in excess of $1,000,000, other than a
			 project for military construction (as that term is defined in section 114(b) of
			 title 10, United States Code) or a military family housing project under
			 section 2821 of such title.
					(c)Termination of
			 unsustainable projects in progress
						(1)In
			 generalEffective 180 days after the date of the enactment of
			 this Act, the Secretary of Defense shall terminate each capital project
			 described in subsection (b) that is in progress, but not completed, as of the
			 date of the enactment of this Act if the Secretary—
							(A)determines, in
			 consultation with the United States commander of military operations in the
			 country in which the project is being carried out, that the country does not
			 have the capability (in both financial and human resources) to effectively
			 maintain and utilize the project; or
							(B)has not made any
			 determination on the matters described in subparagraph (A) with respect to the
			 project.
							(2)WaiverThe
			 Secretary may waive the requirement for termination of a project under
			 paragraph (1) if the Secretary submits to the appropriate committees of
			 Congress a written certification that the project is vital to a military or
			 security objective of the United States.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 capital project has the meaning given the term in section 308 of
			 the Aid, Trade, and Competitiveness Act of 1992 (title III of Public Law
			 102–549; 22 U.S.C. 2421e; 106 Stat. 3660).
						(2)The term
			 covered funds means the following:
							(A)Amounts in the
			 Afghanistan Infrastructure Fund.
							(B)Amounts in the
			 Afghanistan Security Forces Funds.
							(C)Amounts available
			 for the Commanders’ Emergency Response Program.
							(D)Any other funds
			 authorized to be appropriated for the Department of Defense that are made
			 available for a capital project.
							
